Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-23-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-22-2021 and  01-07-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory Payonk et al. (US 20080080755 A1) in view of Ellen Eide Kislal (US 20110286643 A1).

Regarding Claim 1, Gregory Payonk et al. (US 20080080755 A1) suggests a method of determining a cosmetic skin attribute of a person please see (paragraphs 3-6, 13, suggests determining cosmetic attributes of the skin due to the over exposure to the sun), the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person (paragraphs 13, 14 suggests obtaining color channels images  of the skin that indicates damage due to sun) ; b) analyzing the at least one color channel image using entropy statistics to obtain an entropy value (paragraphs 13-18 suggests analyzing the at least one color channel image using statistics to obtain an statics value paragraph 20); and c) determining the 
Payonk et al. (US 20080080755 A1) fails to disclose one color channel image using entropy statistics to obtain an entropy value and cosmetic skin attribute (color) of the at least one portion of skin of the person based on the entropy value
However, prior art of Ellen Eide Kislal (US 20110286643 A1) discloses cosmetic skin attribute of the at least one portion of skin of the person based on the entropy value (please see paragraph 55 cosmetic skin attribute values obtained based on entropy values).
Gregory Payonk et al. (US 20080080755 A1) teaches A method of determining a cosmetic skin attribute of a person, the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person; b) analyzing the at least one color channel image using statistics to obtain a Statistical value; and c) determining the cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value.
Gregory Payonk et al. (US 20080080755 A1) teaches cosmetic skin attributes analyzing color channel image using statics and obtain cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value.
Ellen Eide Kislal (US 20110286643 A1) teaches one color channel image using entropy statistics to obtain an entropy value and cosmetic skin attribute (color) of the at least one portion of skin of the person based on the entropy value.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Gregory Payonk et al. (US 20080080755 A1) performs the same function as it does separately of determining cosmetic skin attributes per age of the person as well as per sun damage. Ellen Eide Kislal (US 20110286643 A1) performs the same function as it does separately of determining cosmetic skin attributes due to age as well as skin deterioration (mole).  
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Gregory Payonk et al. (US 20080080755 A1) to one color channel image using entropy statistics to obtain an entropy value and cosmetic skin attribute (color) of the at least one portion of skin of the person based on the entropy value by Ellen Eide Kislal (US 20110286643 A1) thereby able to identifying, analyzing and monitoring the condition of the skin as Ellen Eide Kislal (US 20110286643 A1) discusses at paragraph 9.


Regarding Claim 2, Gregory Payonk et al. (US 20080080755 A1) suggests the at least one-color channel image is an image in a color system selected from the group consisting of L*a*b* color system, RGB color system, HSL/HSV color system, and CMYK color system (please see paragraphs 14, 17 suggests  image data RGB conversion  to L*a*b*)

Regarding Claim 3, Gregory Payonk et al. (US 20080080755 A1) suggests a Skin Attribute Index is generated as a probability value indicative of a condition of the cosmetic skin attribute of the at least one portion of skin of the person relative to a defined population of people (paragraphs 20, 21 suggests cosmetic skin attribute of the at least one portion of skin of the person relative to a defined population of people).

Regarding Claim 4, Ellen Eide Kislal (US 20110286643 A1) suggests the Skin Attribute Index is generated as a function of the entropy value defined by F (Entropy Value) (please see paragraph 55, entropy value can be defined by Function F which maps to color irregularity).
Gregory Payonk et al. (US 20080080755 A1) suggests wherein said function is determined by a model established upon a training dataset wherein the training dataset comprises (i) a plurality of color channel images of the defined population of people, wherein each of the plurality of color channel images comprises facial skin of a person 
Please also see prior art of Ellen Eide Kislal (US 20110286643 A1) disclosure; paragraphs 54-60.
Please also see well-known prior art of Ruowei Jiang et al. (US 20200170564 A1) (please see Item # 12, page 14)  disclosure: paragraph 95, suggesting a model established upon a training dataset wherein the training dataset comprises (i) a plurality of color channel images of the defined population of people.

Regarding Claim 14, Gregory Payonk et al. (US 20080080755 A1) suggests the cosmetic skin attribute is selected from the group consisting of skin purity, skin age, skin topography, skin tone, skin pigmentation, skin pores, skin inflammation, skin hydration, skin sebum level, acne, moles, skin radiance, skin shine, skin dullness, and skin barrier (please see paragraph 21 cosmetic skin attribute is skin pigmentation).

Regarding Claim 18, Gregory Payonk et al. (US 20080080755 A1) the at least one portion of skin of the person is facial skin; wherein the facial skin comprises at least one region of interest ROD selected from the group consisting of cheek region, eye 

Regarding Claim 19,  Gregory Payonk et al. (US 20080080755 A1) suggests an apparatus for determining a cosmetic skin attribute of a person (please see paragraphs 3-6, 13, suggests determining cosmetic attributes of the skin due to the over exposure to the sun), the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person (paragraphs 13, 14 suggests obtaining color channels images  of the skin that indicates damage due to sun) ; b) analyzing the at least one color channel image using entropy statistics to obtain an entropy value (paragraphs 13-18 suggests analyzing the at least one color channel image using statistics to obtain an statics value paragraph 20); and c) determining the cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value (please see paragraphs 19-21, 23, 25,29 further suggests determining the cosmetic skin attribute of the at least one portion of skin of the person based on the using statistics to obtain an Statistical value); wherein preferably said imaging obtaining device comprises a non-transitory computer readable storage medium configured to 
Ellen Eide Kislal (US 20110286643 A1) discloses cosmetic skin attribute of the at least one portion of skin of the person based on the entropy value (please see paragraph 55 cosmetic skin attribute values obtained based on entropy values). wherein said image processing device preferably comprises a processor with computer-executable instructions; a display generating unit for generating a display to display content data describing the determined cosmetic skin attribute (paragraphs 54-57, 60, 63, 65-72 suggests image processing device comprises a processor with computer-executable instructions; a display generating unit for generating a display to display content data describing the determined cosmetic skin attribute).

Claims 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory Payonk et al. (US 20080080755 A1) in view of Ellen Eide Kislal (US 20110286643 A1) as applied to Claims 1-4, 14, 18 and 19 and further in view of Avraham Rami Guissin et al. (US 20100158330 A1).


However, prior art of Avraham Rami Guissin et al. (US 20100158330 A1) suggests  the cosmetic skin attribute is a visually imperceivably cosmetic skin attribute, wherein the visually imperceivable cosmetic skin attribute is a cosmetic skin attribute which is not detectable by an unaided eye, or a cosmetic skin attribute detectable visually by a consumer but the consumer does not understand the cosmetic skin attribute (please see paragraphs 299-302 further suggests the black hair on the body makes cosmetic skin attribute visually imperceivable, Further Examiner maintains cosmetic skin attribute which is not detectable by an unaided eye is well known to one ordinary skill in the art as disclosed by prior art of Kenneth P Baclawski(US 6,424, 973 B1)  Col. 3, Lines 47-50) and   prior to analyzing, the at least one color channel image is filtered by using a frequency filter selected from the group consisting of Fourier Transformation Filter, Wavelet Transformation, and Difference of Gaussian (DoG) filter (please see paragraphs 174, Avraham Rami Guissin et al. (US 20100158330 A1) suggests Difference of Gaussian (DoG) filter, 298- 322 suggests abnormality in skin color or cosmetic skin attributes prior to analyzing, the at least one color channel image 
Gregory Payonk et al. (US 20080080755 A1) teaches A method of determining a cosmetic skin attribute of a person, the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person; b) analyzing the at least one color channel image using statistics to obtain a Statistical value; and c) determining the cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value.
Gregory Payonk et al. (US 20080080755 A1) teaches cosmetic skin attributes analyzing color channel image using statics and obtain cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value.
Avraham Rami Guissin et al. (US 20100158330 A1) teaches the cosmetic skin attribute is a visually imperceivably cosmetic skin attribute, wherein the visually imperceivable cosmetic skin attribute is a cosmetic skin attribute which is not detectable by an unaided eye, or a cosmetic skin attribute detectable visually by a consumer but the consumer does not understand the cosmetic skin attribute and prior to analyzing, the at least one color channel image is filtered by using a frequency filter selected from the group consisting of Fourier Transformation Filter, Wavelet Transformation, and Difference of Gaussian (DoG) filter.
Gregory Payonk et al. (US 20080080755 A1) does not teach the cosmetic skin attribute is a visually imperceivably cosmetic skin attribute, wherein the visually 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Gregory Payonk et al. (US 20080080755 A1) performs the same function as it does separately of determining cosmetic skin attributes per age of the person as well as per sun damage. Avraham Rami Guissin et al. (US 20100158330 A1) performs the same function as it does separately of determining cosmetic skin attributes due to age as well as skin abnormality such as lesions and moles.  
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Gregory Payonk et al. (US 20080080755 A1) to the cosmetic skin attribute is a visually imperceivably cosmetic skin attribute, wherein the visually imperceivable cosmetic skin attribute is a cosmetic skin attribute which is not 

Regarding Claim 17, Avraham Rami Guissin et al. (US 20100158330 A1)  the first Gaussian Filter has a standard deviation of 5 to 50 and the second Gaussian filter has a standard deviation of 5 to 100 (please see paragraph 370).

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruowei Jiang et al. (US 20200170564 A1)  in view of Gregory Payonk et al. (US 20080080755 A1).

Regarding Claim 20, Ruowei Jiang et al. (US 20200170564 A1) suggests a graphical user interface (paragraph 70, 78) for determining a cosmetic skin attribute of a person (paragraph 28, 29,suggests cosmetic skin attribute of a person such as skin diagnostic determined by graphical user interface for determining a cosmetic skin attribute please see paragraphs 70, 71, 78) the graphical user interface being on a 

However, prior art of Gregory Payonk et al. (US 20080080755 A1) does disclose a method of determining a cosmetic skin attribute of a person please see (paragraphs 3-6, 13, suggests determining cosmetic attributes of the skin due to the over exposure to the sun), the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person (paragraphs 13, 14 suggests obtaining color channels images  of the skin that indicates damage due to sun) ; b) analyzing the at least one color channel image using entropy statistics to obtain an entropy value (paragraphs 13-18 suggests analyzing the at least one color channel image using statistics to obtain an statics value paragraph 20); and c) determining the cosmetic skin attribute of the at least one portion of skin of the person based on the Statistical value (please see paragraphs 19-21, 23, 25,29 further suggests determining the cosmetic skin attribute of the at least one portion of skin of the person based on the using statistics to obtain an Statistical value).
Ruowei Jiang et al. (US 20200170564 A1) teaches a portable electronic device comprises touch screen display with GUI or graphical user interface determining a cosmetic skin attribute.
Gregory Payonk et al. (US 20080080755 A1) teaches A method of determining a cosmetic skin attribute of a person, the method comprising: a) obtaining at least one color channel image comprising at least one portion of skin of the person; b) analyzing the at least one color channel image using statistics to obtain a Statistical value; and c) 
Ruowei Jiang et al. (US 20200170564 A1) teaches a network interface digitally coupling the apparatus to an entropy analysis unit configured, based on computer executable instructions stored in the entropy analysis unit, to analyze the at least one color channel image using entropy statistics to obtain an entropy value; and determine the cosmetic skin attribute of the at least one portion of skin of the person based on the entropy value, if the user activates the selectable icon.
Ruowei Jiang et al. (US 20200170564 A1) does not teach color channel image as well as using Statistics obtaining Statistical value.
Ruowei Jiang et al. (US 20200170564 A1) contained a device which differed the claimed process by the substitution of the step of color channel imaging as well as using Statistics obtaining Statistical value Gregory Payonk et al. (US 20080080755 A1) teaches substituted step of color channel image as well as using Statistics obtaining Statistical value and their functions were known in the art to enabling  to determine cosmetic skin attribute by method of diagnosing skin condition.  Ruowei Jiang et al. (US 20200170564 A1) step of color channel imaging as well as using Statistics obtaining Statistical value of Gregory Payonk et al. (US 20080080755 A1) and the results would have been predictable and resulted in enabling to determine cosmetic skin attribute by method of diagnosing skin condition
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Kuo Chia-Chen et al.  (US-20190377969-A1) disclosure;  paragraphs 17, 25-35.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-16-2022